*623OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We agree with the majority at the Appellate Division that, because Atlantic’s policies extended coverage to employees of the church, the allegations in the complaints that injuries were caused by the putative individual insureds while acting in the church’s employ triggered Atlantic’s obligation to defend (see, Seaboard Sur. Co. v Gillette Co., 64 NY2d 304, 310). As the court noted, the answers of those individuals, denying that they were church employees, merely posed factual and legal issues to be resolved in the underlying actions.
Chief Judge Wachtler and Judges Simons, Alexander, Titone, Hancock, Jr., and Bellacosa concur; Judge Kaye taking no part.
Order affirmed, with costs, in a memorandum.